EXHIBIT 10.1

 

AMENDMENT NO. 2

            AMENDMENT NO. 2, dated as of March 28, 2011, between JAG Footwear,
Accessories and Retail Corporation (as successor in interest to Nine West
Footwear Corporation) (the "Principal"), and Bentley HSTE Far East Services
Limited (the "Agent"). Certain capitalized terms used herein without other
definition shall have the respective meanings given in the Agency Agreement (as
defined below).

WITNESSETH:

            WHEREAS, the Principal and the Agent are party to a Buying Agency
Agreement, dated as of August 31, 2001, as amended by Amendment No. 1 dated as
of June 2, 2009 (as so amended, the "Original Agreement" and, as further amended
by this Amendment No. 2 and as may from time to time be further amended,
supplemented or otherwise modified, the "Agency Agreement"); and

            WHEREAS, subject to the terms and conditions set forth in this
Amendment No. 2, the Principal and the Agent (collectively, the "Parties") have
agreed to amend the Original Agreement to the extent provided herein;

            NOW THEREFORE, the Parties agree as follows:

        SECTION 1.   AMENDMENTS

            1.01   Related Parties. Section 1.4 of the Original Agreement is
hereby amended by deleting such Section in its entirety and by substituting
therefor the following:

>         "1.4   Related Parties. Principal acknowledges Agent's relationship to
> the following entities (each a "Related Party" and, collectively, the "Related
> Parties"):
> 
>         Sunley Fashions SA
>         Capital Joy Holdings Limited
>         Shine Manor Sichuan
>         Guang Zhou Chuang De Shoes Co Limited
>         Chongqing Jin Tian Footwear Co Limited
>         Dong Guan Leysun Shoes Co Ltd
>         Stella Holdings Limited
> 
> but Agent represents that it will not share its commissions with, or solicit
> or accept remuneration from, any Related Party in connection with the subject
> transactions.
> 
> "Agent further represents that its relationships with any and all of the
> Related Parties shall not interfere with Agent's obligation to operate under
> the

--------------------------------------------------------------------------------

> specific direction and control, and in the best interests, of the Principal in
> all matters relating to this Agreement."

        SECTION 2.   MISCELLANEOUS

            2.01   Confirmation and Ratification of Terms, Etc. Except as
expressly waived or modified herein, all terms, conditions, covenants and
agreements contained in the Original Agreement remain unchanged and are hereby
confirmed and ratified in all respects and shall continue in full force and
effect.

            2.02   Successors and Assigns. This Amendment No. 2 shall be binding
upon and inure to the benefit of both the Principal and the Agent and their
respective successors and permitted assigns.

            2.03   References to Original Agreement. The Parties hereby confirm
and agree that all references to "this Agreement" contained in the Original
Agreement shall be references to the Original Agreement as amended by this
Amendment No. 2, as the same may be further amended, modified or supplemented
from time to time in the future.

            2.04   Counterparts. This Amendment No. 2 may be executed in any
number of counterparts, and each such counterpart shall be deemed to be an
original and all of such counterparts taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Amendment No. 2
by facsimile or other electronic transmission shall be as effective as delivery
of a manually executed counterpart

            2.05   Headings. Headings have been inserted for convenience of
reference only, are not intended to be considered a part of this Amendment No. 2
for the purpose of its interpretation and shall not modify or restrict any of
the terms or provisions hereof.

            2.06   Entire Understanding. This Amendment No. 2 and the Original
Agreement set forth the entire agreement between the Principal and the Agent
with respect to matters relating to the agency created thereby and there are no
understandings, representations, warranties or inducements except as set forth
herein and in the Original Agreement.

            2.07   Modifications. This Amendment No. 2 may not be amended or
cancelled or any of its terms waived except by a written instrument signed by
Principal and Agent.

            2.08   Governing Law. This Amendment No. 2 shall be construed and
enforced in accordance with, and be governed by, the laws of the State of New
York, U.S.A. without giving effect to any conflict of law principles that would
cause the application of the laws of any other jurisdiction.

2

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF the Parties have caused this Amendment No. 2 to
be duly executed and delivered by their respective authorized officers as of the
date first written above.



FOR AND ON BEHALF OF BENTLEY HSTE FAR EAST SERVICES LIMITED, as Agent


By:  /s/ Howard Gaskell
Name: VIS Direct Services Limited
Title:  Director By:  /s/ Mark Andrews
Name:  Visman Services Limited
Title: Director




JAG FOOTWEAR, ACCESSORIES AND RETAIL CORPORATION (as successor in interest to
Nine West Footwear Corporation), as Principal



By: /s/ Thomas R. Murray
Name: Thomas R. Murray
Title: Chief Financial Officer

3